Citation Nr: 1813993	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease (DDD). 

2.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which effectuated an October 2013 Board decision which granted service connection for the disabilities on appeal.

In August 2016, the Board remanded the claims for further development.  

The issues of entitlement to an increased initial rating for cervical spine DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right upper extremity radiculopathy is manifested by mild incomplete paralysis; moderate incomplete paralysis, or any more severe level of paralysis have not been shown.  

2.  The Veteran's left upper extremity radiculopathy is manifested by mild incomplete paralysis; moderate incomplete paralysis, or any more severe level of paralysis have not been shown.  

3.  The Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis; moderate incomplete paralysis, or any more severe level of paralysis have not been shown.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for radiculopathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8510 (2017).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8510 (2017).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A. Bilateral Upper Extremity Radiculopathy

The Board initially notes that the Board granted service connection for left and right upper extremity radiculopathy in an October 2013 decision.  A November 2013 RO rating decision effectuated the grant and assigned each extremity a 20 percent disability rating under Diagnostic Code 8510.  38 C.F.R. § 4.20 (2017).  Under Diagnostic Code 8510, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Complete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2017).

Treatment records from Lincoln Orthopaedic Center dated in April 2005, noted symptoms of pain in the left shoulder and tingling in the fingers and arm.  On June 2006 examination, he identified some mild numbness and tingling in the C-8 dermatomal distribution of the left hand.  One examination, he appeared to have intact neurological motor and sensory function into both upper extremities.  In October 2006, the Veteran had complaints of occasional discomfort in the trapezius area, but did not identify any radicular pain extending beyond this.  On the left side, he continued to identify some numbness and tingling in the ulnar aspect of his hand and fourth and fifth digits.  On examination, he identified some very mild diminished sensation in the ulnar distribution of the fourth and fifth fingers.  He also identified some mild diminished sensation in the middle fingers of his right hand.  

An operative report form Bryan LGH Medical Center dated in March 2006 revealed that the Veteran underwent a complete anterior decompression discectomy, decompression of the spinal cord and neuroforamen at C5/6, C6/7, and C7/T1.  

Neurology Associates dated in August 2006 noted the Veteran's complaints of dysesthesias in his left arm with similar symptoms of numbness and tingling involving the right arm.  Sensation was diminished to pinprick over the 2nd digit compared to the 5th digit on the right hand.  No focal weakness was identified. 

VA treatment records include an October 2007 record that noted paresthesias.  Another October 2007 record included a physical examination that revealed that there was no tenderness, no significant decreased in strength to the upper extremities, and reflexes were intact.  In December 2007, the Veteran had complaints of cramp pains in both of his extremities.  In a November 2009 neurosurgery clinic note, on physical examination, there were no motor abnormalities, pinprick was decreased in the left hand diffusely, and deep tension reflexes were symmetrical and hypoactive.  In November 2010, he had complaints of numbness and tingling in his bilateral hands and fingers.  At night, he changed positions frequently secondary to his hands going numb.  On examination, strength in his upper bilateral extremities was 5/5 in all fields.  His reflexes were 2+/2+ and there was decreased sensation in his left lateral hand.  In May 2011, on examination, deep tendon reflexes were intact as were pulses and sensation in both upper extremities.  

At his December 2011 VA examination, the examiner noted that regarding the Veteran's deep tendon reflexes, his biceps, triceps, and brachioradialis were 2+ bilaterally.  His forward flexion, and rotator cuff strength, as well as elbow flexion and extension, wrist flexion and extension, figured adduction and abduction are all 5/5.  His sensation was decreased in the ulnar nerve distribution on his left hand and mildly decreased on the dorsum of his right hand and radial nerve distribution. Otherwise, his sensation was intact to a light touch throughout the bilateral upper extremities.

During the September 2016 VA neck (cervical spine) conditions disability benefits questionnaire (DBQ) examination, muscle strength treating in the Veteran's bilateral upper extremities was 5/5 and deep tendon reflexes were 2+.  Sensation to light tough was normal.  The examiner reported mild intermittent pain in the bilateral upper extremities.  He did not have any other signs or symptoms of radiculopathy.  The severity of the radiculopathy was reported as mild.  He did not have any other neurologic abnormalities related to a cervical spine condition.  

During the September 2016 VA peripheral nerves conditions DBQ examination, the Veteran was diagnosed with bilateral upper extremity radiculopathy.  The symptoms were reported as mild intermittent pain.  Muscle strength testing was 5/5, there was no muscle atrophy, and deep tendon reflexes were 2+.  Sensory examination was normal and there were no trophic changes.  The upper extremity nerves and radicular groups were normal.  

The Board finds that the evidence of record supports the currently-assigned rating for mild incomplete paralysis of the left and right upper extremities, but does not support a higher rating.  Throughout this appeal, the Veteran's muscle strength has been shown as almost full.  None of his records or examinations has shown muscle atrophy.  Private and VA treatment records documented the Veteran's complaints of pain, tingling, numbness, and dysesthesias.  He did have diminished sensation in his hands and some of his fingers.  The impairment shown on December 2011 VA examination was decreased sensation in the hands, otherwise his motor strength and deep tendon reflexes were normal.  On both examinations in September 2016, there was mild intermittent pain, in which the severity of his radiculopathy was described as mild.  Muscle strength testing was 5/5, there was no muscle atrophy, and deep tendon reflexes were 2+.  Sensory examination was normal and there were no trophic changes.  The Board finds that collectively, the evidence does not show that the Veteran's impairment of the bilateral upper extremity approximates moderate incomplete paralysis.  The involvement is shown to be wholly sensory and does not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records and on examination do not indicate that the right and left upper extremity impairment results in a higher level of incomplete paralysis.  For these reasons, the criteria for a higher rating for radiculopathy of the right and left upper extremities have not been met, and the claim for a higher rating therefore is denied.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of any higher rating for radiculopathy of the right and left upper extremities.  The claim is denied.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B.  Right Lower Extremity Radiculopathy

The Board initially notes that the Board granted service connection for right lower extremity radiculopathy in an October 2013 decision.  A November 2013 RO rating decision effectuated the grant and assigned the right lower extremity a 10 percent disability rating under Diagnostic Code 8520.  38 C.F.R. § 4.20 (2017).  Under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

Treatment records from Neurology Associates dated in August 2006, included a physical examination that revealed 1+ reflexes in the lower extremities.  

VA treatment records include a June 2010 neurology consult in which the Veteran had complaints of tingling in the lateral aspect of the right leg.  The impression of a nerve conduction study was an abnormal study.  There was electrophysiological evidence consistent with chronic right L5-S1 radiculopathy.  In May 2011, he reported occasional pains down his right leg.  On examination, deep tendon reflexes were intact as were pulses and sensation in both lower extremities.  

At his December 2011 VA examination, the examiner found that the Veteran's deep tendon reflexes in his knees and ankle were 2+, bilaterally.  His hip flexion, knee flexion and extension, ankle dorsiflexion and plantar flexion, as well as his extensor hallucis longus muscle and flexor hallucis longus muscle were 5/5.  His sensation was intact to a light touch throughout the lower extremities.

During the September 2016 VA peripheral nerves conditions DBQ examination, the Veteran was diagnosed with right lower extremity radiculopathy.  The symptoms were reported as mild intermittent pain.  Muscle strength testing was 5/5, there was no muscle atrophy, and deep tendon reflexes were 2+.  Sensory examination was normal and there were no trophic changes.  The severity of the lower radicular group and the sciatic nerves was described as mild incomplete paralysis.  

The Board finds that the evidence of record supports the currently-assigned rating for mild incomplete paralysis of the right lower extremity, but does not support a higher rating.  Throughout this appeal, the Veteran's muscle strength has been shown as full.  None of his records or examinations has shown muscle atrophy.  Private and VA treatment records documented the Veteran's complaints of pain and tingling.  In August 2006, his deep tendon reflexes were 1+, whereas in May 2011, December 2011 and September 2016, deep tendon reflexes were reported as 2+.  Overall, in his right lower extremity, his sensation and muscle strength were normal in treatment records as well as on December 2011 and September 2016 VA examinations.  The September 2016 VA examiner specifically described his right lower extremity radiculopathy as mild incomplete paralysis.  The Board finds that collectively, the evidence does not show that the Veteran's impairment of the right lower extremity approximates moderate incomplete paralysis.  The involvement is shown to be primarily wholly sensory and did not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records and on examination do not indicate that the right lower extremity impairment results in a higher level of incomplete paralysis.  For these reasons, the criteria for a higher rating for radiculopathy of the right lower extremity have not been met, and the claim for a higher rating therefore is denied.

Accordingly, the Board finds the preponderance of the evidence is against the assignment of any higher rating for radiculopathy of the right lower extremity.  The claim is denied.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the Appellant in substantiating his claim.  38 C.F.R. §  3.159.

Regarding the claim for a higher rating for the Veteran's cervical spine disability, a new VA examination must be provided that complies with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  The September 2016 VA examination does not specify that such testing was performed, including passive range of motion, or whether such testing was considered not warranted or not possible. 

Sharp requires VA examiner to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment. It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  In this case, the September 2016 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  Moreover, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate. 

During his examination, the Veteran reported that he had flare-ups of the cervical spine, including when he did a lot of heavy lifting; however, the examiner failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his cervical spine disability, including VA treatment records dated since September 2016.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA (since September 2016) and private treatment records pertaining to the Veteran's service-connected cervical spine disability. 

If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Arrange for new VA examinations to assess the current severity of the Veteran's cervical spine disability. 

In the examination report, the examiner must include range of motion testing in accordance with Correia:

A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or non-weightbearing), must be specified. 

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors. 

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


